Title: John Thaxter to John Adams, 11 February 1781
From: Thaxter, John
To: Adams, John


     
      Sir
      Leyden 11th. Feby. 1781
     
     I have the Honour to inform You that Charles was matriculated the 29th. of last Month, by the Consent of the Curators, to whom the Matter was proposed.
     The Letter, that You was so good as to inclose, was from Mr. Williams of Nantes, who informs me that the Aurora Captain Porter had arrived at L’Orient to his Address. She mounts eighteen six pounders, and is to be dispatched as soon as possible for Boston, taking any Freight that offers, without being detained however for want of any: that he hopes to get the Marquiss de la Fayette, of twenty four eighteen pounders ready to go out in Company with the Aurora.
     If You should incline, Sir, to send any thing to your Family, the Opportunity seems good.
     He desires his best Respects to You, and tells me to shew his Letter to You. He says that his Commercial and Family Occupations have a little got the better of his political and friendly Attentions, and desires me to acquaint You, that if You will have patience with him, he will pay You all. The Letter is dated the 30th. Jany., and after taking the Substance from it, it will not be necessary to send the Letter to You.
     My Respects and Compliments, where due, Sir, if You please.
     
      I have the Honour to be, with perfect Respect, Sir, your very humble Servt.,
      J. Thaxter
     
    